Citation Nr: 1708839	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  09-26 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder as secondary to service-connected bilateral knee disabilities only.  

2.  Whether a Notice of Disagreement was timely filed with respect to an April 2009 rating decision regarding award of service connection for major depressive disorder and initial assignment of a 50 percent evaluation for that disability.

3.  Entitlement to an evaluation in excess of 50 percent for major depressive disorder for the period of August 6, 2009 through March 1, 2010, to include an effective date prior to March 2, 2010 for an award of a 100 percent evaluation.




REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from November 1967 to April 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2007 and February 2011 rating decisions and a September 2010 letter of determination by the Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part denied service connection for a lumbar spine disorder, awarded a 100 percent evaluation for the Veteran's psychiatric disability effective March 2, 2010, and which found that the Veteran's August 2010 notice of disagreement of an April 2009 rating decision was not timely, respectively.  The Veteran timely appealed the above issues.

Respecting the psychiatric claim, the Veteran initially filed his claim of service connection for a psychiatric disorder in June 1993; after appealing that service connection issue to the Board, service connection was awarded for a psychiatric disorder in a November 2008 Board decision.  The AOJ effectuated that award in an April 2009 rating decision; the AOJ awarded service connection for a psychiatric disability and assigned a 50 percent evaluation for that disability, effective June 9, 1993, at that time.  

In August 2010, the Veteran submitted a notice of disagreement with that rating decision and the AOJ found that notice of disagreement untimely in the September 2010 letter of determination; instead, the AOJ found that August 2010 document to be a claim for increased evaluation and issued a February 2011 rating decision wherein the 100 percent evaluation for the Veteran's psychiatric disability was assigned, effective March 2, 2010.  The Veteran submitted a timely notice of disagreement with the untimely notice of disagreement issue in a September 2010 statement.  

In a February 2013 decision, the Board remanded the untimely notice of disagreement and earlier effective date issues pertaining to the psychiatric disorder for issuance of a statement of the case as to those issues under Manlincon v. West, 12 Vet. App. 238 (1999).  The AOJ issued statements of the case as to those issues in December 2013.  The Veteran timely completed appeal of those issues by submitting substantive appeals, VA Form 9, in January 2014.  

Respecting the lumbar spine claim, that claim was remanded by the Board in February 2013.  It was returned to the Board in March 2014, at which time the Board denied service connection for the Veteran's lumbar spine disorder on a direct basis only; the Board remanded the claim of service connection for the lumbar spine disorder as secondary to his service-connected bilateral knee disabilities for further development at that time.  The secondary service connection claim for a lumbar spine disorder was further remanded by the Board in February and September 2016.  That issue has again been returned to the Board at this time for further appellate review.  

Accordingly, in light of the Board's March 2014 decision, the Board has characterized the lumbar spine issue on appeal as solely a secondary service connection claim at this time.  

The issue of service connection for a lumbar spine disorder as secondary to service-connected bilateral knee disabilities is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  

FINDINGS OF FACT

1.  A timely notice of disagreement with the April 2009 rating decision was not received; the AOJ correctly interpreted the August 6, 2010 correspondence as a new claim for increased evaluation of the Veteran's psychiatric disability.  

2.  Throughout the period of August 6, 2009 through March 1, 2010, the Veteran's psychiatric symptomatology did not demonstrate symptoms as severe as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; inability to establish and maintain effective relationships; gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or, memory loss for names of close relatives, own occupation, or own name.  

3.  The Veteran's psychiatric symptomatology is more closely approximate to impairment with reduced reliability and productivity, rather than either deficiency in most areas or total occupational and social impairment, during the period of August 6, 2009 through March 1, 2010.  


CONCLUSIONS OF LAW

1.  No timely notice of disagreement with the April 2009 rating decision was received; that rating decision is therefore final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.204, 20.302, 20.1100, 20.1103 (2016).


2.  The criteria for establishing an evaluation in excess of 50 percent for the Veteran's major depressive disorder for the period of August 6, 2009 through March 1, 2010, to include an effective date prior to March 2, 2010 for an award of a 100 percent evaluation, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.400, 4.1, 4.7, 4.130, Diagnostic Code 9434 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  In the instant case, respecting the increased evaluation claim for the Veteran's psychiatric disorder, VA provided adequate notice respecting that issue in a September 2010 letter sent to the Veteran.  

With respect to the untimely notice of disagreement issue, the Veteran was informed of the need to submit a notice of disagreement within a year in the May 11, 2009 letter notifying him of the April 2009 rating decision awarding him service connection and assigning him a 50 percent evaluation for his psychiatric disorder, effective June 9, 1993.  Furthermore, the Veteran had actual knowledge of the need to submit a notice of disagreement within a year in order to continue his appeal, as based on his statements and arguments on appeal, as discussed further below.  

In light of the above, the Board finds that no further discussion of the duty to notify is necessary for either of the issues decided herein.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records are associated with the claims file.  A VA examination in March 2010 is adequate for rating purposes.  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claims that are the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

Untimely Notice of Disagreement with April 2009 Rating Decision

If a claimant files an application for service connection with VA, and the claim is disallowed, he has the right to appeal that disallowance to the Board.  See, e.g., 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302.  If the claimant does not initiate an appeal within one year, or if the claimant fails to perfect the appeal by filing a timely substantive appeal, or if the claimant initiates a timely appeal and the appeal is later withdrawn or denied, the disallowance becomes final.  See 38 C.F.R. §§ 20.204, 20.302, 20.1100, 20.1103.

In this case, the Board notes that the adjudicative actions in this case occurred well before the provision of a specific Notice of Disagreement form.  Therefore, the Board finds that the submission of the particularized Notice of Disagreement form is inapplicable in this case, as the Veteran was not provided with that form and that such a particularized form was not a requirement during the appeal period following the April 2009 rating decision in this case.  

A notice of disagreement is a written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result will constitute a Notice of Disagreement.  The Notice of Disagreement must be in terms which can be reasonably construed as disagreement with that determination and a desire for appellate review.  If the agency of original jurisdiction gave notice that adjudicative determinations were made on several issues at the same time, the specific determinations with which the claimant disagrees must be identified.  See 38 C.F.R. § 20.201(b) (2016).  

The Board awarded service connection for a psychiatric disorder in its November 2008 Board decision.  The AOJ effectuated that grant of benefits in an April 2009 rating decision, which awarded service connection for a psychiatric disorder and assigned a 50 percent evaluation, effective June 9, 1993, for that disability.  The Veteran was notified of that decision in a May 11, 2009 letter.  

On August 6, 2010-after the expiration of the one year appeal period-VA received the Veteran's statement that he spoke with VA the week prior and that he learned that his letter of disagreement with the April 2009 rating decision was not in the record and was "missing."  He indicated that he sent that letter by certified mail on July 15, 2009 and he enclosed a delivery receipt dated July 17, 2009.  He also submitted a copy of the July 15, 2009 letter, which indicated a disagreement with the assigned 50 percent evaluation for his psychiatric disability.  That July 15, 2009 correspondence, however, did not have any date stamp indicating that it was received by VA prior to August 6, 2010.  

Turning to the evidence in the claims file, the Board notes that a certified mail submission by the Veteran was indeed received on July 17, 2009.  That submission included a substantive appeal, VA Form 9, for the issues addressed in the May 2009 statement of the case, which included service connection for lumbar spine, obstructive sleep apnea, and bilateral feet disorders, as well as entitlement to TDIU.  Although the Veteran did mention his psychiatric disorder on that VA Form 9, such was in the limited context of addressing the TDIU claim and only indicated that he had a PTSD diagnosis and that the combination of his physical and mental symptoms caused him to be unemployable; the Veteran did not specifically mention his evaluation for his psychiatric disorder, the April 2009 rating decision, or the May 2009 notice letter.  

Additionally, the Veteran sent in a letter with that substantive appeal, VA Form 9, indicating that he did not desire a hearing before the Board and that his appeal should be sent directly to the Board for adjudication without a hearing.  

The Board specifically notes that the July 15, 2009 notice of disagreement document that the Veteran states that he sent in at that time is not of record and does not appear to have been enclosed with the documents received by VA in the certified mail submission on July 17, 2009.  The Board reiterates that there is no evidence of record to document that any notice of disagreement, particularly the July 15, 2009 document referenced by the Veteran, was received by VA prior to August 6, 2010.

However, the Board notes that the Veteran had until May 11, 2010 to submit a notice of disagreement with the April 2009 rating decision.  The Board has reviewed all of the correspondence received from the Veteran from May 11, 2009 through May 11, 2010 in conjunction with this decision.  

In December 2009, the Veteran telephoned VA asking the status of his psychiatric disorder claim stemming from 1994.  The VA official noted at that time that the Veteran's "address in the system was incorrect and he has not received any information regarding his appeal for over 1 year.  It appears he was granted; please review the file and notify the Veteran of his decision."  The VA official noted that he updated the Veteran's address at that time to the address on the telephone contact.  The Board notes, however, that the address on the telephone contact is the same address that the May 11, 2009 letter was sent to.  Therefore, it appears that the May 2009 correspondence was sent to the Veteran's correct address at the time.

Finally, the Veteran underwent a VA psychiatric examination on March 2, 2010, although it appears that the purpose of that examination was namely to address the TDIU issue which was pending before the AOJ at that time.  

Based on the foregoing evidence, the Board finds that no timely notice of disagreement was received with respect to the April 2009 rating decision.  As noted above, the Veteran had until May 11, 2010 to submit a notice of disagreement.  He submitted the notice of disagreement on August 6, 2010, which is after the date necessary to initiate an appeal.  The August 6, 2010 submission is therefore not a timely notice of disagreement.  

The Veteran has argued that he submitted a July 15, 2009 letter as a notice of disagreement and that such letter was received by VA in a certified mail delivery on July 17, 2009.  However, the correspondence received by VA on that date did not include the letter dated July 15, 2009.  The first evidence of VA's receipt of the letter dated July 15, 2009 appears in the record on August 6, 2010.  

The Veteran has argued on appeal that he sent that letter and that letter is therefore missing in the file; he alleges that this is some fault on the part of VA.  

However, the presumption of regularity states that VA and other government officials perform their duties correctly, fairly, in good faith, and in accordance with law and governing regulations.  Marsh v. Nicholson, 19 Vet. App. 381 (2005).  For the purposes of this appeal, the presumption of regularity extends to officials at the RO who were responsible for notifying the Veteran of the VA's duties to notify and assist.  See Woods v. Gober, 14 Vet. App. 214, 220-21 (2000); see also Mindenhall v. Brown, 7 Vet. App. 271 (1994) (applying the presumption of regularity to official duties of the RO). 

Significantly, the Veteran may rebut the above presumption by submitting clear evidence to the effect that VA's regular mailing practices were not followed in his case.  In this regard, the Court has held that the question of whether clear evidence exists to rebut the presumption of regularity is a question of law.  See Crain v. Principi, 17 Vet. App. 182, 188 (2003).  An "assertion of nonreceipt, standing alone, does not rebut the presumption of regularity in VA's mailing process."  See Jones v. West, 12 Vet. App. 98, 102 (1998).

In this regard, as the Veteran has shown no evidence that any VA official improperly handled his correspondence (other than the Veteran's bare assertions that his notice of disagreement was "missing" or lost), there is no evidence to rebut the presumption of soundness in this case.  Rather, the evidence demonstrates that the correspondence received on July 17, 2009 was, in accordance with law and governing regulations, associated with the claims file and that this correspondence did not include a notice of disagreement with the psychiatric disability claim.  

Additionally, although some documents (namely a phone contact record) appear to suggest that the Veteran's address was incorrect in the system in December 2009, the May 2009 notification letter was in fact sent to the Veteran's correct address, as noted in the December 2009 telephone contact.  Therefore, it does not appear that the address in the system was incorrect.  The Board therefore finds that the Veteran was properly notified with the May 2009 letter, as based on the presumption of regularity, as that letter was not returned as undeliverable and was sent to the address of record at the time.  Moreover, the Veteran himself has never contended that he did not receive the May 2009 notification letter.

Accordingly, there is no evidence of a notice of disagreement with the April 2009 rating decision of record until August 6, 2010; such is approximately two and a half months after the deadline for submitting a notice of disagreement in this case.  Accordingly, the Board cannot find that a timely notice of disagreement with the April 2009 rating decision has been received; that decision is therefore final.  See 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.204, 20.302, 20.1100, 20.1103.


Increased Evaluation for Major Depressive Disorder for 
Period of August 6, 2009 through March 1, 2010

In light of the above finding that there was no timely notice of disagreement filed with the April 2009 rating decision, the Board must also find that the AOJ's interpretation that the August 6, 2010 document functions as a new claim for increased evaluation for his psychiatric disorder is appropriate and proper in this case.  

Generally, in a claim for increased evaluation, the effective date is either the date of receipt of claim or date entitlement arose, whichever is later.  However, the effective date of an award of increased disability compensation shall be the earliest date as of which it is factually ascertainable based on all of the evidence of record that an increase in disability had occurred if a complete claim or intent to file a claim is received within 1 year from such date, otherwise, date of receipt of claim.  See 38 C.F.R. § 3.400(o) (2016).  

In this case, the AOJ found that it was factually ascertainable that an increase to 100 percent disabling for his major depressive disorder occurred on March 2, 2010-the date of his VA examination.  Consequently, the Board is left to look at only the period from August 6, 2009 through March 1, 2010 to determine whether an evaluation in excess of 50 percent is warranted.  The Board finds an evaluation in excess of 50 percent during that period is not warranted.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2016); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2016); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2016); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2016).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider a veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Id.; Powell v. West, 13 Vet. App. 31, 35 (1999).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

For the period of August 6, 2009 through March 1, 2010, the Veteran's major depressive disorder has been assigned a 50 percent evaluation under Diagnostic Code 9434.  

Under Diagnostic Code 9434, which is governed by a General Rating Formula for Mental Disorders, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders, Diagnostic Code 9411 (2016).

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  See Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  See Id.

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has emphasized that the list of symptoms under a given rating is a nonexhaustive list, as indicated by the words "such as" that precede each list of symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115 (Fed. Cir. 2013).  In Vazquez-Claudio, the Federal Circuit held that a veteran may only qualify for a given disability rating under 38 C.F.R. § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration.  Id. at 118.  Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.  Id. at 116  

One factor for consideration in evaluating mental disorders is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).

In a September 2009 VA treatment record, the Veteran noted he felt better with his new Cymbalta medication.  It was noted he was taking less Xanax and that his sleep at night had improved with Lunesta.  The Veteran had a mildly anxious mood, logical thoughts, no psychosis, suicidal or homicidal ideations and his judgment was intact.  He was assigned a GAF score of 58.  

The Veteran also was noted to have improved PTSD and depression in a December 2009 VA treatment record, although on examination, he had an irritable mood with congruent affect.  Logical thought was discouraged and he was somewhat angered.  He felt that other VA treatment providers doubted the severity of his neuropathic pain in his knee.  He did not have psychosis, suicidal or homicidal ideations, and his judgment was intact.  He was assigned a GAF score of 45.  

The Veteran finally underwent a VA psychiatric examination on March 2, 2010.  The examiner noted that the Veteran's last psychiatric treatment was in December 2009.  During the examination, the Veteran reported that his Cymbalta increased his irritability although the examiner noted that he previously stated that he "loved what Cymbalta" was doing for him.  The Veteran reported that he was depressed all the time, with really bad episodes that go from depression to anger.  He reported reduced tearfulness and an okay concentration, although he ate all the time due to Cymbalta.  He also reported increased irritability and anhedonia.  

The Veteran reported having two marriages, and that he was married to his current wife, who was also his nurse, for over 10 years.  He reported having four children, but did not have relationships with any of them, although he spoke to the youngest child; he was estranged from his other three children.  He also was estranged from his 8 siblings because he cannot get along with them.  He denied having any friends.  He enjoyed reading, and would occasionally go for a ride in the car if he was feeling well.  

On examination, he was casually dressed with a lethargic psychomotor activity.  His speech was coherent, irrelevant and it was noted that he expressed himself in an overly dramatized manner.  He was attentive with a constricted affect and agitated mood.  His attention was intact and he could spell a word forward and backward; there was no evidence to suggest difficulty with attention and concentration during the evaluation.  He was oriented to person, time and place.  His thought process was rambling and perseveration of medical problems and maltreatment by VA; he stated that "just want[ed] what [he] deserve[d]."  His thought content was preoccupied with medical complaints and maltreatment by VA and the military.  The Veteran did not have any hallucinations or delusions.  He understood the outcome of his behavior, had an average intelligence and understood he had a problem.  He reported sleep impairment; he slept 2 hours a night and then awoke and had a problem falling back asleep.  He also reported severe sleep apnea requiring a CPAP machine and denied sleeping during the day.  He also ate at night when he wakes up.  He also reported nightmares 3-4 times a week.  The Veteran did not have any inappropriate behavior and he interpreted proverbs appropriately.  He did not have any obsessive or ritualistic behaviors.  He had panic attacks at least once a week, which were moderate and lasted 30 minutes; his panic attacks were associated with his nightmares.  He denied any homicidal ideations, but reported passive suicidal ideations without plan or intent.  He had good impulse control, although he had periods of violence.  His memory was intact and normal.  The Veteran had severe depression on the Beck Depression Inventory-II, although the examiner noted that the results were not accurate given the Veteran was susceptible to exaggeration of his symptoms.  

The Veteran was able to maintain minimum personal hygiene.  The examiner noted that he did not have any problems with household chores, toileting, grooming, self-feeding, bathing, dressing/undressing or driving, although he had slight impairment in shopping, engaging in sports and exercise, and engaging in other recreational activities.  The Veteran reported having to stay away from stores due to not wanting to be around people and that his depression sometimes interfered with his ability to engage in daily activities.  He was able to manage his financial affairs.  

The examiner noted that the Veteran was unemployed and that he last worked as a delivery driver in 1984; he was fired because of getting into an argument with his boss.  The Veteran was diagnosed with major depressive disorder and assigned a GAF score of 59.  The examiner noted that there was not total occupational and social impairment or deficiencies in most areas; rather, the examiner found that the Veteran had reduced reliability and productivity due to his psychiatric symptoms.  It was noted that the Veteran was unable to get along with people and that interfered with his ability to work since 1984.  The examiner concluded as follows:

During this evaluation, the Veteran perseverated on his medical condition and maltreatment by VA and military.  He reports being unemployed since 1984, primarily attributing his job termination to conflict with a supervisor.  He has not sought employment since that time.  Subsequently, he reported being "taken care of" by his family, his son, and now by his wife, whom he states is his "nurse."  Although depression may interfere with functioning in employment in terms of poor concentration, low motivation/energy, and interpersonal relationships, it does not render this Veteran unemployable in and of itself.  In fact, depression likely is exacerbated by lack of involvement in meaningful activities, such as employment.  During his last psychiatric appointment [in December 2009], mental health symptoms were reported to have improved, but medical problems worsened.  Defer to medical provider to assess unemployability due to medical factors. . . . Prognosis for improvement is guarded.  Veteran appears to have characterological/personality features that likely interfere with treatment effectiveness. 

Based on review of the evidence of record for the appeal period, the Board cannot find that an evaluation in excess of 50 percent is warranted prior to March 2, 2010 for the Veteran's major depressive disorder.  

The evidence for the period of August 6, 2009 through March 1, 2010 does not demonstrate that the Veteran had any symptoms as severe as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; inability to establish and maintain effective relationships; gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or, memory loss for names of close relatives, own occupation, or own name.  

Significantly, the Veteran's VA treatment records for this time period reveal that the Veteran denied suicidal ideations, and presented with logical thoughts, adequate self-grooming and intact judgment.  He denied any psychotic symptomatology, including hallucinations or delusions.  There was no evidence of violent outbursts or other evidence to demonstrate an impaired impulse control or that he was a danger to himself or others.  In fact, the Veteran was noted to have improved PTSD and depression in the December 2009 VA treatment record.  Although the Board does acknowledge the GAF scores of 45 and 58 during that appeal period, the presentation of symptomatology throughout the period more closely approximates to impairment with reduced reliability and productivity, rather than either deficiency in most areas or total occupational and social impairment.  

Accordingly, an evaluation in excess of 50 percent for the Veteran's major depressive disorder for the period prior to March 2, 2010 must be denied based on the evidence of record at this time.  See 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9434.  

Additionally, an extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1) (2016).  In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  

First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  

Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's psychiatric disability with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which he is currently evaluated.  In this regard, the totality and the severity of the Veteran's occupational and social functioning are contemplated by the Rating Schedule, including a wide variety of psychiatric symptoms and types of impairment.  For these reasons, as the rating schedule is adequate to evaluate the psychiatric disability, referral for extraschedular consideration is not in order.  

Moreover, in Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran nor has it been reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.

Pertaining to any potential TDIU issue, the Board notes that the Veteran has already been assigned TDIU from August 1, 2006 through March 2, 2010, thus the Board need not address that issue any further.  See 38 C.F.R. § 4.16.

In reaching the above conclusions, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

A timely notice of disagreement with the April 2009 rating decision was not received; that rating decision is therefore final.  

An evaluation in excess of 50 percent for major depressive disorder for the period of August 6, 2009 through March 1, 2010, to include an effective date prior to March 2, 2010 for an award of a 100 percent evaluation, is denied.


REMAND

Respecting the lumbar spine claim, the Veteran's treating VA physician, Dr. D.A.S., indicated in a June 2014 treatment record that it would be "reasonable to assume that [the Veteran's] knee DJD and related unsteady gait and favoring one side can exacerbate his back issues."  Likewise, the Veteran's spouse, D.V.H., RN, has provided a May 2016 statement, which also indicated that the Veteran abnormal gait and weightbearing due to his bilateral knee disabilities may have caused or aggravated the Veteran's lumbar spine issues.  The Board also notes that the Veteran's VA physical therapist, Dr. R.G. indicated in a November 2003 VA treatment record that the Veteran's "low back pain [was] secondary to DJD."  

The Veteran underwent a VA examination of his lumbar spine in November 2013.  The VA examiner, regarding secondary service connection, opined as follows:  

Vet[eran] sought medical attention for back pain many years after leaving the military and many years after he underwent treatment for his [service-connected] knee disabilities.  His current back condition is at least as likely as not a result of his other comorbidities such as rheumatoid arthritis, polyarthritis as well as osteoarthritis from normal and progressive wear and tear and less likely as not a result of his [service-connected] bilateral knee conditions.  

The Board notes that the examiner did not address the secondary aggravation prong.  Moreover, the Board finds that examiner's opinion to be inadequate regarding the causation prong, the lack of treatment in service and the manifestation of pain many years after service does not, in and of itself, preclude subsequent causation due to a service-connected disability.  Furthermore, the conclusion that the Veteran's back condition is the result of other nonservice-connected disorders is unexplained.  

The Board asked for addendum opinions regarding the aggravation portion of the secondary service connection claim in the March 2014, February and September 2016 remands.  In an April 2014 addendum, the November 2013 examiner stated that it would be speculative to opine as to aggravation, and continued to indicate that he was diagnosed with osteoarthritis which was at least as likely as not consistent with the normal aging process and less likely as not a result of being chronically aggravated by his bilateral knee condition.  Again, no explanation for that conclusion is stated, and the examiner deferred on the aggravation opinion because it would be "speculative."  That examination is also inadequate.  

In a March 2016 addendum, the November 2013 examiner, again attempting to clarify her opinion, opined that:

The condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  Vet[eran] has been diagnosed with osteoarthritis of the lumbar spine.  This was noted many years after leaving active military service.  Vet[eran] was evaluated by orthopedics [o]n January 12, 1993 at which time Vet[eran] primarily complained of knees, fingers and left great toe pain.  [H]is physical exam[ination] of the thoracolumbar spine was normal.  [V]et[eran] was examined on July 16, 1993 for "low back began to hurt about one year ago.  There is no history of a recent or remote injury."  His lumbar spine x-rays done on [July 19, 1993] were normal.  Based on the above medical history, it is less likely as not that his diagnosis of lumbar spine osteoarthritis is related to military service. . . . Can you determine a baseline level of severity of (claimed condition/diagnosis) based upon medical evidence available prior to aggravation or the earliest medical evidence following aggravation by (service connected condition)?  No.  Provide rationale as to why a baseline cannot be established (e.g. medical evidence is not sufficient to support a determination of a baseline level of severity): [I]t is difficult to ascertain the baseline of the Vet[eran]'s back pain as he is on pain medications to help in alleviating back pain.  [T]herefore, the answer to this question would be mere speculation on my part to determine if the current severity of the back condition is greater than the baseline.  Regardless of an established baseline, was the Veteran's (claimed condition/diagnosis) at least as likely as not aggravated beyond its natural progression by (insert "service connected condition")? No.  Provide rationale: [M]edical literature does not support joint pathology due to gait/stance disturbances.  (Examiner's responses are italicized.)

This opinion is also inadequate, as the examiner relies solely on the lack of medical literature to indicate joint pathology secondary to gait/stance disturbances, despite at least one VA doctor, one VA physical therapist and one registered nurse indicating that such would be possible.  

Finally, in a November 2016 addendum opinion, a different examiner-who has not examined the Veteran-stated she reviewed the file, and noted several treatment records, although none of Drs. D.A.S. or R.G., PT, or D.V.H., RN's statements were noted.  The November 2016 examiner opined as follows:  

Veteran has current diagnosis of degenerative lumbar spine disc disease with moderate canal stenosis.  It is the opinion of the examiner that the back condition is less likely as not due to or aggravated by his [service-connected] left knee arthritis and or right knee [degenerative joint disease (DJD)].  Rationale: Disc degeneration and accompanying arthritis is a common development.  Age related changes are present in 40% of adults over age 35 years and in almost all individuals over age 50 (Cocchiarella, L. [2006] Guides to the Evaluation of Permanent Impairment, 5th ed., pg 383).  There are no evidence-based studies published in peer reviewed medical journals demonstrating with statistical significance an increased frequency of and progression of degenerative joint conditions in unfused joints adjacent to those with existing degenerative conditions.  

This opinion is also inadequate for several reasons.  The examiner relied solely on the lack of any evidence-based and peer-reviewed studies demonstrating increased frequency or progression of degenerative joint conditions in unfused joints "adjacent to those with existing degenerative conditions."  However, the Veteran is not arguing, and the medical opinions cited above are not based on the argument, that the service-connected knee conditions caused or aggravated a spine condition because the two are "adjacent."  Rather, the argument is that the altered gait caused by the knee or knees has caused, or if not caused, has worsened, degenerative changes to the Veteran's spine.  Also, the examiner does not explain the relevance of the single source that she did cite.  How is a citation to a study showing that age-related changes are present in 40% of adults over 35 years age and in almost all individuals over age 50 relevant to the argument that in this Veteran's case, his altered gait from service-connected knee conditions caused or aggravated a spine condition?  The examiner provided no explanation for how this citation from a study would support her negative etiology opinion.  
Consequently, none of the evidence of record is adequate at this time to properly adjudicate the Veteran's claim.  Accordingly, the Board finds that a remand is necessary in order to obtain adequate VA examination and medical opinion by an examiner who has not been involved in this case previously.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise); see also Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

On remand, any outstanding VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records from the Tampa, Lake Baldwin, Orlando, Kansas City, Fayetteville, and Las Vegas VA Medical Centers, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  Schedule the Veteran for a VA examination by an examiner who has not been involved in this case previously to determine whether the Veteran's lumbar spine disorder is secondary to his service-connected bilateral knee disabilities.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

After review of the claims file and examination of the Veteran, the examiner should indicate any lumbar spine disorders found, to include any arthritic conditions thereof.  The examiner should then opine whether the Veteran's lumbar spine disorder is at least as likely as not (50 percent or greater probability) either (a) caused by; or (b) aggravated (e.g., permanently worsened beyond the normal progression of that disease) by the Veteran's service-connected bilateral knee disabilities, to specifically include any abnormal/antalgic gait and/or abnormal weightbearing as a result of the knee disabilities.  The examiner must consider the current medical opinions of record suggesting there is a relationship between the Veteran's altered gait caused by his knee disabilities and his current spine complaints (see D.A.S.'s June 2014 statement, R.G.'s November 2003 statement, and D.V.H.'s May 2016 statement.) 

If aggravation of the Veteran's lumbar spine disorder by his service-connected knee disabilities is found, the examiner must attempt to establish a baseline level of severity of his lumbar spine disorder prior to aggravation by the service-connected knee disabilities.

The examiner must provide a clear rationale for the opinion proffered.

3.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim of service connection for a lumbar spine disorder secondary to service-connected bilateral knee disabilities only.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


